Title: James Madison to James Monroe, 11 December 1827
From: Madison, James
To: Monroe, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Decr. 11. 1827
                            
                        
                          
                        Yours of the 1st. inst: came on slowly. I return the letter from Mr. Ingersoll whose continued drudgery in
                            his profession, would be to be lamented, if his release from it would ensure such fruits of his literary pen, as one of his
                            discourses to the Society, Philosophical (I think), which contained the ablest & most valuable Tableau of the
                            Condition of the U. S. that has been published.
                        I return the Copy of the letter of instruction in 1814, as I presume you intended
                        I write in a State of incipient convalescence from an Influenza, which has confined me for more than a week,
                            and disabled me from a visit to the University, if a meeting could have been effected, which I take for granted did not
                            take place, tho’ I have had no definitive information on the subject. It was wished by some of the Visitors & I
                            believe by the Faculty, and if not so inconvenient at this Season, might have been proper. Nothing however I hope will
                            suffer from a failure. The case of the Hotel keepers as finally decided, removes Chapman & Ritcheson, and
                            substitutes J. C. Carter for Gray, as the patron of his aunt. S. & C. remain but there seems to be some impatience
                            at it. Dr Jones has not accepted the Chair of Nat: Phil: owing to some misapprehension of his invitation, and could not
                            now attend before March. Renwick at N York has been thought of & indirectly communicated with; but I know not
                            the precise state of the correspondence which is in the hands of Genl. Cocke or Mr. Cabell or Mr Johnson.
                        I am Glad Col: M. approves our abstinence from the violent strife of party Yrs. affy.
                        
                        
                            
                                James Madison
                            
                        
                    